DETAILED ACTION
This Office Action is responsive to Applicant’s amendments/remarks filed 10/18/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Status
Claims 1-8, 11-17, and 19-20 are pending.
Claims 19 and 20 are withdrawn.
Claims 9-10 and 18 are cancelled.
Claims 1, 11, and 14 are currently amended.

Claim Objections
Claim 11 is objected to due to the following minor informality: in line 2, the limitation should be amended to say: “first substantially circular segment” as consistent with claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-4, 6-7, and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Maeda (US Pub. 2010/0326957) in view of Ye (US Pub. 2015/0136325).
Regarding claim 1, Maeda teaches a processing chamber, comprising:
a chamber body ([0043] and Fig. 1, vacuum vessel #1 with exterior walls); 
a substrate support disposed within the chamber body ([0043] and Fig. 1, substrate stage #5 disposed in the chamber interior); 


    PNG
    media_image1.png
    411
    550
    media_image1.png
    Greyscale

an edge ring assembly disposed on the substrate support ([0043], [0052], and Figs. 1-2, focus ring #51, electrostatic chucking layer #54, and insulating layer #62 disposed on top of stage #5) and coupled to the recursive distribution assembly (see Fig. 1, electric connections passing through layers #54 and #62), the edge ring assembly including an electrically conductive electrode ([0051] and Figs. 1-2, electrode layer #52); 
an insulating support ([0060] and Fig. 2, chucking layer #54 comprising alumina or alumina/titania; [0057]: insulating layer can comprise alumina) positioned on the substrate support above the electrically conductive electrode (see Fig. 2, chucking layer #54 positioned directly above electrode layer #52), and
a silicon ring ([0051] and Figs. 1-2, focus ring #51 comprising Si or SiC) disposed on the insulating support (Fig. 2, focus ring #51 disposed on top of chucking layer #54).


However, Ye teaches an RF transmission line structure (Ye – [0039] and Fig. 3, transmission line structure #300) comprising a first substantially circular segment radially disposed (Ye – [0039] and Fig. 3, first ring segment #301); a second substantially circular segment radially disposed (Ye – [0039] and Fig. 3, second ring segment #302); and a coupling member (Ye – [0042] and Fig. 3, conducting elements #391 and #392), the coupling member vertically coupling the first substantially circular segment to the second substantially circular segment (Ye – Fig. 3, #392 coupling #301 and #302, where conducting elements #391 and #392 are explained as analogous to transmission lines #129, see [0046], which are arranged vertically to couple RF source #120 to backing plate #126).
Maeda and Ye both teach plasma-enhanced chemical vapor deposition (PECVD) apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the recursive distribution assembly as taught by Maeda with the symmetric transmission line structure as taught by Ye in order to control the amount of power and phase difference of RF power delivered to the plasma processing region to provide a more uniform plasma during processing (Ye – [0042]).


As such, the combination of references teaches a modification of the structure of the edge ring power distribution assembly within the substrate support as taught by Maeda, which meets the limitations of the claim.

Regarding claim 3, Maeda teaches wherein the edge ring assembly comprises a ceramic cap (Maeda – [0051] and Fig. 2, chucking layer #54; [0060]: layer #54 comprises alumina or alumina/titania mixture) and a ceramic base (Maeda – [0052] and Fig. 2, layer #62; [0060]: layer #62 comprises alumina).

Regarding claim 4, Maeda teaches wherein the electrically conductive circular electrode (Maeda – [0058] and Fig. 2, electrode layer #52) is disposed between the ceramic base and the ceramic cap (Maeda – [0058] and Fig. 2, #52 disposed between layer #54 and layer #62, as identified above).

Regarding claim 6, Maeda does not teach wherein the recursive distribution assembly includes a plurality of diverging electrical connections.

It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the apparatus as taught by Maeda with the plurality of diverging electrical connections as taught by Ye in order to control the amount of power and phase difference of RF power delivered to the plasma processing region to provide a more uniform plasma during processing (Ye – [0042]).

Regarding claim 7, Maeda does not teach wherein the diverging electrical connections have equal lengths.
However, Ye teaches wherein the diverging electrical connections have equal lengths (Ye – [0046] and see Fig. 3).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the apparatus as taught by Maeda with the plurality of diverging electrical connections as taught by Ye in order to control the amount of power and phase difference of RF power delivered to the plasma processing region to provide a more uniform plasma during processing (Ye – [0042]).

Regarding claim 14, Maeda teaches a processing chamber, comprising:
a chamber body ([0043] and Fig. 1, vacuum vessel #1 with exterior walls); 
a substrate support disposed within the chamber body ([0043] and Fig. 1, substrate stage #5 disposed in the chamber interior); 


    PNG
    media_image1.png
    411
    550
    media_image1.png
    Greyscale

an edge ring assembly disposed on the substrate support ([0043], [0052], and Figs. 1-2, focus ring #51, electrostatic chucking layer #54, and insulating layer #62 disposed on stage #5) and coupled to the recursive distribution assembly (see Fig. 1, electric connections passing through layers #54 and #62), the edge ring assembly including an electrically conductive circular electrode ([0051] and Figs. 1-3, electrode layer #52 shown as substantially circular in Fig. 3) having a power distribution assembly coupled thereto ([0046] and Fig. 1, power allocation means #13, matching unit #12, and power supply #11); 
an insulating support ([0060] and Fig. 2, chucking layer #54 comprising alumina or alumina/titania; [0057]: insulating layer can comprise alumina) positioned on the substrate support above the electrically conductive circular electrode (see Fig. 2, chucking layer #54 positioned directly above electrode layer #52); and 


Maeda does not teach wherein the recursive distribution assembly comprises a first substantially circular segment radially disposed, the first substantially circular segment forming a portion of a ring within the substrate support; a second substantially circular segment radially disposed within the substrate support; and a coupling member, the coupling member vertically coupling the first substantially circular segment to the second substantially circular segment.
However, Ye teaches an RF transmission line structure (Ye – [0039] and Fig. 3, transmission line structure #300) comprising a first substantially circular segment radially disposed (Ye – [0039] and Fig. 3, first ring segment #301); the first substantially circular segment partially forming a portion of a ring (Ye – Fig. 3, ring segment #301 a partial ring shape); a second substantially circular segment radially disposed (Ye – [0039] and Fig. 3, second ring segment #302); and a coupling member (Ye – [0042] and Fig. 3, conducting elements #391 and #392), the coupling member vertically coupling the first substantially circular segment to the second substantially circular segment (Ye – Fig. 3, #392 coupling #301 and #302, where conducting elements #391 and #392 are explained as analogous to transmission lines #129, see [0046], which are arranged vertically to couple RF source #120 to backing plate #126).
Maeda and Ye both teach plasma-enhanced chemical vapor deposition (PECVD) apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to 

To clarify the Examiner’s position, the Examiner acknowledges that Ye teaches a power distribution assembly for a backing plate for an upper electrode/showerhead and not for an edge ring disposed within a substrate support. However, Ye teaches a structure meeting the structural limitations of the claims, and provides a motivation for why one of ordinary skill would be motivated to modify any RF power distribution to the structure references (see above). 
As such, the combination of references teaches a modification of the structure of the edge ring power distribution assembly within the substrate support as taught by Maeda, which meets the limitations of the claim.

Regarding claim 15, Maeda teaches wherein the edge ring assembly comprises a ceramic cap (Maeda – [0051] and Fig. 2, chucking layer #54; [0060]: layer #54 comprises alumina or alumina/titania mixture) and a ceramic base (Maeda – [0052] and Fig. 2, layer #62; [0060]: layer #62 comprises alumina), and wherein the ceramic base and the ceramic cap are circular (Maeda – Figs. 1-3, layers #54 and #62 shown as substantially annular shapes, which are circular).

Regarding claim 16, Maeda teaches wherein the electrically conductive circular electrode (Maeda – [0058] and Fig. 2, electrode layer #52) is disposed between the ceramic base and the ceramic cap (Maeda – [0058] and Fig. 2, #52 disposed between layer #54 and layer #62, as identified above).

Regarding claim 17, Maeda does not teach wherein the recursive distribution assembly includes a plurality of diverging electrical connections.
However, Ye teaches wherein the RF transmission line structure includes a plurality of diverging electrical connections (Ye – [0040] and Fig. 3, transmission lines #329 diverging after the single delivery point #303).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the apparatus as taught by Maeda with the plurality of diverging electrical connections as taught by Ye in order to control the amount of power and phase difference of RF power delivered to the plasma processing region to provide a more uniform plasma during processing (Ye – [0042]).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Maeda (US Pub. 2010/0326957) and Ye (US Patent Pub. 2015/0136325), as applied to claims 1, 3-4, 6-7, and 14-17 above, and further in view of Shamouilian (US Patent 5,822,171).
The limitations of claims 1, 3-4, 6-7, and 14-17 are set forth above.
Regarding claim 2, Maeda teaches wherein the substrate support comprises an electrostatic chuck (Maeda – [0049] and Fig. 2, electrostatic chucking layer #59)

	However, Shamouilian teaches wherein an electrostatic chuck has two chucking electrodes (Shamouilian – C6, L28-30 and Fig. 1b, electrodes #130 and #135).
	Modified Maeda and Shamouilian both teach PECVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the electrostatic chuck as taught by modified Maeda to include the chucking electrodes as taught by Shamouilian in order to resist erosion in corrosive gas environments, maximize the electrostatic clamping force to hold the substrate to the chuck, and to enable use in non-plasma and plasma processes without the use of complex circuitry (Shamouilian – C3, L7-14).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Maeda (US Pub. 2010/0326957) in view of Ye (US Pub. 2015/0136325), as applied to claims 1, 3-4, 6-7, and 14-17 above, and further in view of Palagashvili (US Patent Pub. 2012/0024479).
The limitations of claims 1, 3-4, 6-7, and 14-17 are set forth above.
Regarding claim 5, modified Maeda does not teach a baffle ring extending radially outward of the edge ring assembly and the insulating support.
However, Palagashvili teaches a baffle ring (Palagashvili - [0026]-[0028] and Figs. 1&2, annular plate #166) extending outward of the edge ring assembly (outward 
Modified Maeda and Palagashvili both teach plasma processing apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the modified Maeda apparatus with the baffle ring (annular plate) as taught by Palagashvili in order to provide uniform gas flow and pressure in a process chamber (Palagashvili - [0026]) and across a substrate (Palagashvili - [0025]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Maeda (US Pub. 2010/0326957) in view of Ye (US Pub. 2015/0136325), as applied to claims 1, 3-4, 6-7, and 14-17 above, and further in view of Fink (US Patent Pub. 2004/0149389).
The limitations of claims 1, 3-4, 6-7, and 14-17 are set forth above.
Regarding claim 8, modified Maeda does not teach a lift mechanism disposed within the substrate support, the lift mechanism configured to vertically actuate the silicon ring and the insulating support.
However, Fink teaches a lift mechanism (Fink - [0026] and Figs. 2A-C, lift pin assembly #26 for focus ring #30) disposed within the substrate support ([0031] and Figs-C. 2A, substrate platform #25).
Modified Maeda and Fink both teach plasma processing apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the 
The claim limitation “configured to vertically actuate the silicon ring and the insulating support” is merely an intended use and is given weight to the extent that the prior art is capable of performing the intended use.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114(II).
The modified Maeda apparatus would be capable of performing the intended use identified above by virtue of the lift mechanism operation as taught by Fink with the process kit structures as taught by modified Maeda.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Maeda (US Pub. 2010/0326957) in view of Ye (US Pub. 2015/0136325), as applied to claims 1, 3-4, 6-7, and 14-17 above, and further in view of Franken (US Patent Pub. 2003/0111015) .
The limitations of claims 1, 3-4, 6-7, and 14-17 are set forth above.
Regarding claim 11, Maeda does not teach polytetrafluoroethylene disposed around the first circular segment and the second substantially circular segment.
However, Ye teaches wherein the first circular segment and the second substantially circular segments are provided with an RF shielding material (Ye - [0028], [0040], [0042]), although the material is not specified.


Modified Maeda does not teach wherein the material is polytetrafluoroethylene (PTFE, Teflon®).
However, Franken teaches the use of Teflon® for an RF insulating material (Franken – [0032]).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the modified Maeda apparatus to utilize polytetrafluoroethylene (Teflon®), as taught by Franken, as a material for the RF shielding, as taught by Ye, in order to prevent arcing between nearby components (Franken – [0032]) involving transmission of high-frequency RF power (Franken – abstract).
Additionally, it has been held that the selection of a known material based upon its suitability for its intended use is supportive of an obviousness determination. See MPEP 2144.07.

To clarify the record, the Examiner notes the broad interpretation of the limitation “polytetrafluoroethylene disposed around the first circular segment” appears to save the claim from a rejection under 35 U.S.C. 112(a) relating to new matter, since there is surrounding the first circular segment, if said segment is to be interpreted as the electrode #277 (see Interview Summary, Claim Interpretation, and rejection of Claim 1 above). Support appears present for wherein PTFE surrounds the second circular segment, if said segment is to be interpreted as semi-circular elements #287 (Fig. 3A of the instant application), in at least Fig. 3D of the drawings (see #289b). As above, since the first and second circular segments are in proximity with each other, the PTFE that surrounds the second circular segment is in close proximity (and thus, disposed around) the first circular segment. 

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Maeda (US Pub. 2010/0326957) in view of Ye (US Pub. 2015/0136325), as applied to claims 1, 3-4, 6-7, and 14-17 above, and further in view of Dhindsa (US Patent 7,572,737).
The limitations of claims 1, 3-4, 6-7, and 14-17 are set forth above.
Regarding claim 12, modified Maeda does not teach a circuit coupled to the electrically conductive electrode comprising a ground adjustment, a bias-sensitive adjustment, and a source-sensitive adjustment.
However, Dhindsa teaches a circuit (Dhindsa - Col. 5, Lines 10-14 and Figs. 3A&B, RF filter #314 with switching mechanism coupled to DC power source #316) coupled to an edge ring electrode (Col. 5, Lines 7-9 and Figs. 3A&B, edge ring #112) comprising a ground adjustment (Col. 5, Line 14: path to ground), a bias-sensitive adjustment (Col. 5, Lines 18-19: DC power sources positive voltage), and a source-sensitive adjustment (Col. 5, Lines 29-34: negative potential supplied).


Regarding claim 13, modified Maeda does not teach wherein the circuit comprises a switching element coupling the electrically conductive electrode to the ground adjustment, the bias-sensitive adjustment, and the source-sensitive adjustment.
However, Dhindsa teaches wherein the circuit comprises a switching element (Dhindsa - Col. 5, Lines 12-14: RF filter comprises a switch module) coupling the electrode to the ground adjustment, the bias-sensitive adjustment, and the source-sensitive adjustment (Figs. 3A&B, edge ring #112 coupled to DC power source #316 with a switch to +, -, or ground potential).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the modified Maeda apparatus with the ground, bias-sensitive, and source-sensitive adjustments as taught by Dhindsa in order to adjust the ion distribution profile across the substrate (Dhindsa – Col. 5, Lines 21-24, 34-38) in real-time in response to measured DC voltage of the substrate (Col. 5, Lines 51-56).

Response to Arguments
Applicant is thanked for the amendments to claim 1 to correct minor informalities. As such, the objection to claim 1 is withdrawn.

Applicant is thanked for the amendments to claims 11 and 14 to correct issues of indefinite claim language and/or antecedent basis. As such, the rejections of claims 11 and 14-17 under section 112(b) are withdrawn.

Applicant argues (Remarks, pgs. 8-10) that the prior art of record, notably Maeda in view of Ye, does not teach the limitations of claims 1 and 14. Respectfully, the Examiner disagrees.

Applicant asserts that Maeda “cannot disclose ‘a recursive distribution assembly’ because Maeda et al. fails to teach or disclose anything other than a single connection” between a ring and a power allocation means. This argument is not persuasive because the term “recursive distribution assembly” has no inherent structural characteristics that would be understood by one of ordinary skill in the art. Instead, one of ordinary skill in the art would understand the term in light of the disclosure to mean an RF power application means (see par. [0031] of the instant Specification). 
Despite being described in the disclosure as a more complex structure comprising circular segments, a “recursive distribution assembly” by itself is not so limited to inclusion of these structures. As such, since Maeda teaches an RF power application means (see previous Office Action pg. 6, and similarly herein), it reasonably teaches a “generic” “recursive distribution assembly”. 
Maeda does not teach the additional structural limitations of the recursive distribution assembly (see previous Office Action pg. 7, and similarly herein). For clarity of the record, the Examiner has made the identification of the “recursive distribution assembly” as generically disclosed by Maeda in order to facilitate an easier understanding of the combination of references Maeda and Ye, since Ye teaches a special modification of a generic RF power application means to achieve a desired and predictable result (see following).

The Examiner notes that the Applicant is much too narrowly interpreting the teachings of the prior art (particularly, Ye) in the combination as set forth herein (and previously). The Applicant’s principal argument is that because Ye teaches an RF power application means for a showerhead, the combination of the two references would not yield a modification of the substrate support of Maeda solely because Ye teaches a showerhead. This argument is not persuasive, for at least the following reasons:
The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
The Examiner has specifically noted that Ye teaches aspects of RF power application for a showerhead (see previous Office Action, pg. 8). However, as explained previously, Ye teaches an RF power application means with all structural features of the RF power application means of the instant invention. Ye also teaches that such a structure yields the advantages as follows: controlling the amount of power and phase difference of RF power delivered to the plasma processing region to provide a more uniform plasma during processing (Ye – [0042]).
The motivation above would thus convey, to one of ordinary skill in the art, that symmetric RF power application means as taught by Ye would be advantageously employed for any RF power application means, be it a showerhead, ring electrode, substrate support electrode, substrate-side electrodes, remote plasma generators, or any other RF power applications commonly employed in PECVD apparatuses. Nowhere in the reference does Ye mention that the advantages as disclosed are limited to showerhead electrodes or backing plates, nor is there any express “teaching away” from using the concepts as taught therein for any other RF power application means. As such, this argument is not persuasive.

Applicant notes that the purpose of the power transmission assembly 300 of Ye is to improve plasma uniformity in capacitively coupled plasma reactors (Remarks, pg. 9). The Examiner notes that Maeda teaches a capacitively coupled plasma reactor (see Maeda Fig. 1, powered shower plate #3 and substrate stage #5). As such, this argument is not persuasive.

In response to applicant's argument that: “Ye et al. and Maeda et al. fail to recognize a problem with uniformity of bias power provided to a ring disposed on a substrate support” (Remarks, pg. 9), the fact that applicant has recognized another cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). As such, this argument is not persuasive.

Applicant comments that there is no evidence of record that Maeda in view of Ye would be a desirable modification (Remarks, pg. 9). The Examiner notes that the previous Office Action expressly indicates a proper motivation for combination (“to control the amount of power and phase difference of RF power delivered to the plasma processing region to provide a more uniform plasma during processing (Ye – [0042])”, see pg. 7 of the previous Office Action). The Examiner further notes the instant application provides the following statement: “The increased plasma control results in increased processing uniformity” (par. [0047] of the originally filed Specification). As such, this argument is not persuasive.

Applicant argues that the modification of Maeda as taught by Ye is in error “because it is the electrode 3 of Maeda et al. rather than the ring 51 that delivers RF power to the plasma processing region for driving the plasma” (Remarks, pg. 10). The Examiner notes Maeda explicitly teaches where the electrode layer #52 of focus ring #51 is used to deliver RF power to the plasma to bias the plasma at the wafer periphery (Maeda – [0051] and Fig. 1, location of #52 relative to wafer #4 as powered by high frequency power supply #11). One of ordinary skill in the art would recognize that a powered edge/focus ring electrode also plays a role in how RF power is coupled to the 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kurt Sweely whose telephone number is (571)272-8482. The examiner can normally be reached Monday - Friday, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on (571)-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KURT SWEELY/Examiner, Art Unit 1718                                                                                                                                                                                             
/Benjamin Kendall/Primary Examiner, Art Unit 1718